Citation Nr: 0414123	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  95-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for multiple joint 
arthritis, fibromyalgia, and myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1966 to July 1969.  This case comes before the Board of 
Veterans' Appeals (Board) from an October 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  A hearing was held at the 
RO before a local hearing officer in March 1996.  The Board 
remanded the case in November 2000 to develop additional 
evidence.  In April 2003 the Board again remanded the case, 
for notice of the Veterans Claims Assistance Act of 2000 
(VCAA).

This appeal is REMANDED, in part (issue #3 on preceding page) 
to the RO via the Appeals Management Center (AMC), in 
Washington D.C.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

It is not shown that the veteran currently has a left knee or 
skin disability.


CONCLUSION OF LAW

Service connection for left knee and skin disabilities is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations are met.  

Well-groundness is not an issue; these matters were addressed 
on the merits.  The veteran was notified why service 
connection was denied for the disabilities at issue in the 
October 1994 RO rating decision, as well as in an April 1995 
statement of the case (SOC).  Additional development of the 
evidence was accomplished pursuant to the November 2000 Board 
remand.  A May 2003 letter (after the rating appealed), sent 
pursuant to an April 2003 remand by the Board, informed the 
veteran of the VCAA and of his and VA's respective 
responsibilities in claims development.  The October 1994 
rating decision and April 1995 SOC advised him of the 
evidence needed to establish service connection.  A June 2003 
supplemental SOC (SSOC) outlined pertinent VCAA provisions.

While the May 2003 letter advised the veteran to respond in 
30 days, it also informed him that if additional evidence is 
received "it will be reviewed."  The veteran has submitted 
no evidence since.  Regarding timing of notice, it is 
noteworthy that while the VCAA notice here did not precede 
the decision on appeal (as required by Pelegrini v. Principi, 
17 Vet. App. 412 (2004)), such notice was provided prior to 
the RO's last adjudication and certification to the Board.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  Under the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651,__(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5102), 
the Board may proceed with consideration of the appeal.  In 
one form or another the veteran has now received all required 
notice, and has had more than ample time to respond.  As to 
notice content, VA's General Counsel has held that the 
requirement of the Court language in Pelegrini, supra, 
requiring that VA request that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was dicta, and not binding on VA.  VAOPGCPREC 1-2004 (Feb. 
24, 2004).  Regardless, the May 2003 letter advised the 
veteran what type of evidence, to include medical records, 
was necessary to establish entitlement to the benefits sought 
(and by inference that he should submit such pertinent 
evidence).  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records, VA outpatient treatment 
records and medical records from the Social Security 
Administration (SSA).  VA examinations have been conducted.  
The veteran has not identified any records outstanding 
pertinent to the matters being addressed on the merits.  All 
of VA's duties to assist, including those mandated by the 
VCAA, are met.

Factual Background

The veteran's service medical records show that history of 
"skin diseases" was noted on July 1966 service enlistment 
examination, but that he was not treated for skin complaints 
in service.  On June 1969 separation examination, clinical 
evaluation of the skin was normal.  He did complain of left 
knee instability and limitation of motion in January 1968, at 
which time X-rays were negative.  While he indicated on June 
1969 separation examination that he sprained his knee [left 
or right was not distinguished] on leave about a year 
earlier, no clinical abnormalities of the left knee were 
noted.  

At a hearing in March 1996 the veteran essentially denied 
that he had left knee disability (except for pain).  He 
claimed that he had had a rash on his chest, back and upper 
arms since the 1970's.  

In June 1996 the RO was informed that the 355th Medical 
Support Squadron at Davis-Monthan AFB had no medical records 
on file relating to treatment afforded the veteran.  

On August 1999 VA general medical examination there was no 
evidence of current or recent rashes.

Medical records from SSA include one dated in 1997 showing a 
diagnosis of contact dermatitis.  

On August 2002 VA examination the examiner indicated that the 
veteran's claims folder had been reviewed.  The examiner 
noted that the only joint complaint of any significance was 
related to the veteran's left knee at the time of his service 
discharge, but that the veteran at that time had not 
complained of left knee complaints for a period longer than 
one year.  The veteran currently complained of a rash on his 
forehead, and gave a history of being allergic to fabrics 
other than cotton.  The examiner noted there was no evidence 
of a rash.  Examination of the knees was essentially normal, 
except for some mild crepitus.  The examining physician 
opined that there was no evidence that the veteran's current 
issues were related to his time in the service.  No rash was 
present and an allergy to non-cotton fabrics appeared to be 
unrelated to his period of service.  The examiner added that 
the veteran left the service with a single episode of knee 
complaints that had resolved at the time of discharge.  

Laws and Regulations
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has skin or left knee disability.  In the 
absence of proof of a present disability, there cannot be a 
valid claim [of service connection].  Hickson, supra.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran has been specifically advised that to establish 
service connection for a claimed disability, he must show 
that he has such disability and that it is related to disease 
or injury in service.  See April 1995 SOC.  He has not 
submitted any evidence of a current diagnosis of a skin or 
left knee disability, or of treatment for such disabilities.  
VA examination in August 2002 did not produce a diagnosis of 
a skin or left knee disability.  As a layperson, the veteran 
is not competent to establish by his own opinion that he has 
a claimed disability (or to relate such disability to 
service).  See Espiritu, supra.  The preponderance of the 
evidence is against these claims.  Hence, they must be 
denied.

ORDER

Service connection for left knee and skin disabilities is 
denied.


REMAND

April 1994 VA treatment records include diagnoses of 
fibromyalgia and multiple joint pains.  On August 1994 VA 
neurological examination the veteran complained of pain in 
his neck, back, knees, hands and ankles.  The physician 
opined that the veteran's history was most consistent with 
degenerative joint disease.  She added that there was an 
element of fibromyalgia/myofascial pain syndrome.  

The veteran testified in March 1996 that his claimed 
arthritis, fibromyalgia and myofascial pain syndrome began as 
a result of conditions (i.e., weather, physical) experienced 
during his period of service.  

Medical records from the SSA (the basis for an award of SSA 
disability benefits) include a 1997 records showing 
containing diagnoses of chronic pain and degenerative joint 
disease.  MRI [magnetic resonance imaging] in May 1998 showed 
mild cervical spine degenerative changes.  

On August 1999 VA general medical examination the veteran was 
noted to have symptoms consistent with fibromyalgia, but no 
physical or trigger point findings.

The November 2000 Board remand ordered that the veteran

"should be afforded VA orthopedic examination to 
determine the nature and etiology of any. . 
.multiple joint arthritis, fibromyalgia, and/or 
myofascial pain syndrome which may now be present.  
The claims folder must be made available to the 
examiner for his or her review of pertinent 
evidence therein.  The examiner should be asked to 
provide an opinion whether it is at least as likely 
as not that any
. . .multiple joint arthritis, fibromyalgia, and/or 
myofascial pain syndrome found is/are causally 
related to service and/or any Agent Orange exposure 
therein...."

The August 2002 VA examination report is not fully responsive 
to the remand order.  A remand confers, as a matter of law, 
the right to compliance with the remand orders.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Consequently, further 
development is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The veteran must be afforded an 
appropriate VA examination to determine 
the presence and likely etiology of any 
multiple joint arthritis, fibromyalgia 
and myofascial pain syndrome.  Any 
indicated tests or studies should be 
conducted.  The claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should render 
an opinion as to whether the veteran 
currently has either multiple joint 
arthritis, fibromyalgia and/or myofascial 
pain syndrome, and must opine whether at 
least likely as not any such disorder(s) 
is related to service.  The report of the 
examination should include the rationale 
for all opinions expressed.  

2.  The RO should then readjudicate this 
matter.  If the claim remains denied, the 
RO should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The purposes of this remand are to assist the veteran in the 
development of his claim, and to comply with the mandates of 
the Court's precedent opinion in Stegall, supra.  He has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



